Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 12, 14-26 and 28-31 are allowed.
	Claim 1 is allowed because the prior art of record fails to teach or render obvious a light unit which includes an optical pattern having a first pattern and a second pattern and wherein the first pattern comprises a first part in direct physical contact with the second pattern and vertically overlapped with the second pattern, and a second part not vertically overlapped with the second pattern.
	Claims 14-21 are allowed because they depend on claim 1 which is allowed. 
Claim 12 is allowed because the prior art of record fails to teach or render obvious a light unit which includes an optical pattern having a first pattern and a second pattern and wherein the first pattern is formed such that a pattern density thereof decreases in a light emission direction as distance from the plurality of light emitting devices increases, and wherein the second pattern is formed such that a pattern density of the plurality of second unit patterns decreases in the light emission direction as distance from the plurality of light emitting devices increases.
	Claims 22-26 and 28-31 are allowed because they depend on claim 12 which is allowed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991